Detailed Action
Claims 1-5 and 8-11 and 14-21 are pending. 
Claims 1-5 and 8-11 and 14-18 are rejected.
Claims 19-21 are objected to

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4 8-9, 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Milosevski et al (Pub. No.: US 2009/0077594 A1) in view of Stephenson et al (Pub. No.: US 2016/0380780 A1).

As per claim 1, Milosevski discloses a method for temporary and local content release of digital data stored on a personal electronic device, comprising:  -	5authenticating (Milosevski, paragraph 0015) a first personal electronic device (Milosevski, Fig 1 item 6a-6c, paragraph 0011) on a server (Milosevski, Fig 1 item 2, paragraph 0011),  of an on- board entertainment system on board a transport structure (Milosevski, Fig 1, paragraph 0011); -	establishing a wireless network connection between the authenticated first personal electronic device and the server (Milosevski, Fig 1, paragraph 0011, claim 3); -	transferring media data stored on the first personal electronic device to 10the server over the wireless network connection (Milosevski, paragraph 0015, claim 3); -	storing the transferred media data in a memory of the server (Milosevski, paragraph 0015); -	5authenticating (Milosevski, paragraph 0015) a second personal electronic device (Milosevski, Fig 1 item 6a-6c, paragraph 0011) on the server (Milosevski, Fig 1 item 2, paragraph 0011),  of the on- board entertainment system on board a transport structure (Milosevski, Fig 1, paragraph 0011);-	establishing a wireless network connection between the authenticated second personal electronic device and the server (Milosevski, Fig 1, paragraph 0011, claim 3);-	selecting some of the temporarily stored media data by a second personal electronic device, (Milosevski, Fig 1, paragraph 0016 wherein the device having the control panel of each passenger’s seat  (including a second passenger) can be the second personal electronic device);  and  -	15streaming the selected media data from the server to the second personal electronic device via the wireless network connection between the second personal electronic device and the server (Milosevski, paragraph 0015-0016).  Milosevski does not explicitly disclose that the first personal electronic device being a smartphone, the second personal electronic device being a smartphone and the media data is temporarily stored. However, Stephenson discloses the first personal electronic device being a smartphone (Stephenson, Fig 1 item 112, paragraph 0025 wherein the computing device 112 can be a smartphone), the second personal electronic device being a smartphone (Stephenson, Fig 1 item 122, paragraph 0025 wherein the computing device 122 can be a smartphone) and the media data is temporarily stored 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Milosevski with Stephenson so that the devices are smartphones and data is temporary stored as claimed because this would have provided a way to allow passengers/users to use their own personal devices to share media without fear that the recipient may then pass the track/media to others who may copy or leak the media without permission  (see Stephenson paragraph 0021).

As per claim 3, claim 1 is incorporated and Milosevski further discloses that the transfer of the media data is only carried out for the media data that have been released for transfer by a 25user of the first personal electronic device (Milosevski, paragraph 0015-0016);

As per claim 4, claim 3 is incorporated and Milosevski further discloses that before the released media data are transferred, the media data are checked by the server for authenticity and existing authorization from the user for the media data to be used (Milosevski, paragraph 0015); 

As per claim 8, claim 1 is incorporated and Milosevski further discloses he server checks that users of 20the first and second personal electronic devices are authorized to be on board the transport structure for the duration of a journey (Milosevski, paragraph 0015); 

Claims 9-14 and 16-18 are rejected under the same rationale as claim 1-4 and 6-8. 

As per claim 15, claim 19 is incorporated and Milosevski further discloses the processor is also configured to 10render the media data streamed on the second personal electronic device permanently or at least temporarily usable for a user of the second personal electronic device beyond an end of the journey by suitable data release mechanisms (Milosevski, paragraph 0016);


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Milosevski et al (Pub. No.: US 2009/0077594 A1) in view of Stephenson et al (Pub. No.: US 2016/0380780 A1) and Zimmermann et al (Pub. No.: US 2013/0117857 A1).

As per claim 2, claim 1 is incorporated and Milosevski in view of Stephenson does not explicitly disclose that the transferred media data are temporarily stored for a duration of a journey of a user of the first personal 20electronic device on the transport structure, and the transferred media data are deleted from the memory of the server once the journey is over.  However, Stephenson already discloses that the user can specify an amount of days or time for the media files to be deleted after (Stephenson, paragraph 0035) and thus a user can use this to specify that the media data to be deleted once the journey is over as claimed. However, to make the record clear, Examiner introduces Zimmermann to disclose the data are temporarily stored for a duration of a journey of a user of the first personal 20electronic device on the transport structure, and the data are deleted from the memory of the server once the journey is over (Zimmermann, paragraph 0013).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Milosevski and Stephenson with Zimmermann so    

Claim 10 is rejected under the same rational as claim 2. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Milosevski et al (Pub. No.: US 2009/0077594 A1) in view of Stephenson et al (Pub. No.: US 2016/0380780 A1) and Scurtu et al (Pub. No.: US 2017/0272794 A1).

As per claim 5, claim 4 is incorporated and Milosevski and Stephenson do not explicitly disclose checking the media data by the server, an authenticity and authorization check is carried out by a media server from a third-party supplier to which the server maintains a data connection. However, Scurtu discloses checking the media data by the server, an authenticity and authorization check is carried out by a media server from a third-party supplier to which the server maintains a data connection (Scurtu, paragraph 0041). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Milosevski and Stephenson with Scurtu as claimed because this would have provided a way to efficiently authenticate and authorize media access (see Scurtu paragraph 0006).   

Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed on 06/02/2021 have been fully considered but they are not persuasive. Applicant argues in remarks:
(1)	Applicant respectfully submits that a person of ordinary skill in the art would not have taken the teachings of Stephenson into account when trying to modify the teachings of Milosevski since essential basic conditions - the synchronized common access to uploaded media data - do not apply to Milosevski at all. Thus, the skilled person would not have had any rationale to combine the teachings of Milosevski and Stephenson.

(1) 	Examiner respectively disagrees. Milosevski provides a system and a method for providing one's own content during the flight and allows the passengers to share such content (see Milosevski, paragraph 0003). Stephenson provides systems and methods for temporarily sharing media over a network and allowing a sending user to collaboratively share media content with recipients such that each recipient may control media playback, and the controls effect the playback experienced by the other recipients (see Stephenson, abstract and paragraph 0006).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Milosevski with Stephenson to allow a passenger sharing his/her own content with  other passengers to collaboratively share media content with the other passengers such that each passenger may control media playback, and the controls effect the playback experienced by the other passengers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454